FTF.ED

UNITED sTATEs DISTRICT coURT ApR 1 5 2014

C| k, . _
F0R THE DISTRICT 0F COLUMBIA collis l’¢»§mi'i>’ll?lfi§?'é’§'.'ll’.l§l'a

)

MELVIN JONES, )
)

Plaintiff, )

)

v. ) civil A¢ri@n N<>, /§¢- 535

)

CAROLYN W. COLVIN, )
Acting Commissioner of Social Security, )
)

Defendant.l )

)

MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint.

The plaintiff purports to "appeal [a] decision of Administrative Hearing for SSI benefits."
Compl. at l. He does not identify the decision he appeals, and none of the many attachments to
the complaint appears to be a recent decision. Even if the plaintiff had identified the decision of
an administrative law judge, it does not appear that he has exhausted his administrative remedies
prior to filing this lawsuit. See 42 U.S.C. § 405(g) (providing for judicial review only "after any
final decision by the Commissioner of Social Security made after a hearing to which he is a
party"). The complaint therefore will be dismissed without prejudice. See, e.g., F ord v. Astrue,

808 F. Supp. 2d 150, 153 (D.D.C. 2011) (dismissing complaint where plaintiff "has only

1 Pursuant to Fed. R. Civ. P. 25(d), the Acting Commissioner of Social Security is substituted as the party
defendant

completed the first two`steps of the four-step SSA administrative-review process").

An Order accompanies this Mernorandum Opinion.

 

DATE:

   

United istrict Judge